 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:07-CR-00109-TLN
12                                Plaintiff,            STIPULATION REGARDING BRIEFING
                                                        SCHEDULE ON DEFENDANT’S MOTION
13                         v.
                                                        DATE: January 9, 2020
14   EDDIE HOUSTON, JR.,                                TIME: 9:30 a.m.
                                                        COURT: Hon. Troy L. Nunley
15                               Defendant.
16

17                                              STIPULATION

18          The United States, by and through Assistant United States Attorney Jason Hitt and counsel for

19 defendant Eddie Houston, Jr., David Porter, Esq., hereby stipulate and agree to a revised briefing

20 schedule on defendant’s motion to reduce sentence pursuant to The First Step Act, 2018. ECF No. 89.

21

22

23

24

25

26

27

28

      STIPULATION SETTING BRIEFING SCHEDULE             1
 1         The proposed revised schedule is as follows:

 2                                Government’s Opposition:             January 2, 2020

 3                                Defendant’s Reply:                   January 6, 2020

 4                                Hearing on defendant’s motion:       January 9, 2020, at 9:30 a.m.

 5

 6         IT IS SO STIPULATED.

 7

 8
      Dated: December 20, 2019                             MCGREGOR W. SCOTT
 9                                                         United States Attorney
10
                                                           /s/ JASON HITT
11                                                         JASON HITT
                                                           Assistant United States Attorney
12

13
      Dated: December 20, 2019                             /s/ DAVID M. PORTER
14                                                         DAVID M. PORTER
15                                                         Counsel for Defendant
                                                           EDDIE HOUSTON, Jr.
16                                                         Authorized to sign for Mr. Porter
                                                           on 12-18-20
17

18
                                              FINDINGS AND ORDER
19
           IT IS SO FOUND AND ORDERED this 20th day of December, 2019.
20

21
     Dated: December 20, 2019
22

23
                                                            Troy L. Nunley
24                                                          United States District Judge
25

26

27

28

      STIPULATION SETTING BRIEFING SCHEDULE            2
